Bynum, J.
I. The first exception of the defendant is to the admissibility of the evidence. This objection is untenable because the evidence being wholly circumstantial, it was proper to show the malice of the defendant by his own acts and declarations as a link in the chain fixing him as the guilty party. It was not irrelevant, and if so, could not mislead the jury. State v. Arnold, 13 Ired. 184.
II. The ownership of the out-house not properly charged in the indictment. This is also untenable.
It has been held that even a person who had gone into bankruptcy and made an assignment of his real estate to the assignee, but had not giyeu up the possession, may be charged .as the owner of the house. Also that a tenant at will in the .occupation, or even a lodger, may be charged as the owner. Arch. Crim. Pl. 488; Rex v. Ball, Reg. and M. 30; State v. *93Mason, 13 Ired. 341; Busb. 197; Bat. Rev. ch. 33, sec. 93; 2 East. P. C. 505; Arch. Crim. Pl. 336.
Elisha Andres, the owner of the premises, bad died and his widow Susan remained in occupation of the land and houses, and was using the out-house at the time of the burning. She was not in the-wrongful possession and was properly charged as the owner of the building which -was burned.
III. Special instructions were ashed' for and denied. His Honor charged the jury that if they were fully satisfied from the evidence that the house burned was at the time in the possession and occupation of Susan Andres, as described in the fourth count of the indictment, it was aptly laid as the outhouse of Susan Andres. This instruction covered the first instruction asked by the defendant, to wit, “ That the State must prove property as laid in the indictment.” The other instructions asked for were properly refused as containing propositions which were untrue in law.
There is no error.
Pee Curiam. Judgment affirmed.